PER CURIAM:
Upon written stipulation to the effect that damage to the rear bumper of claimant’s automobile in the amount of $255.33 was caused when said vehicle struck an improperly secured metal sheet covering a road repair hole on Route 20 in Upshur County, West Virginia, a highway owned and maintained by the respondent; that this occurred because of the negligence of the respondent in failing to properly install the metal sheet, *29which negligence was the proximate cause of the damage sustained, the Court finds the respondent liable, and makes an award to the claimant in the amount stipulated.
Award of $255.33.